DETAILED ACTION 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the remarks position on user input, claim 1 recites in part “a focus controller configured to accept user inputs as information for a curvature”.  The claim does not require the user to actually input a curvature, only that the computer accepts information as a curvature.  Since the voltages applied in Wollnik effect the curvature, the voltages entered into the computer are accepted as information for a curvature as changes to the voltages effect a radius of curvature.
Drawings
The drawings are objected to because the reference characters in figures 3A-3C are not plan and legible as required by 37 CFR 1.84 (p) (1).  The letters in the boxes are not legible see figures 3a-3c at 100% below:

    PNG
    media_image1.png
    1064
    830
    media_image1.png
    Greyscale

When zooming in, the characters become pixilated an illegible.  See zoomed in figure 3A for instance below:

    PNG
    media_image2.png
    1378
    800
    media_image2.png
    Greyscale


  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “wherein the voltage waveform power supply is configured to apply the set of voltage waveforms to the segments of the first and second segmented planar electrodes by combining the dispersion voltages and the focusing voltages on a voltage divider of said electric circuit and to apply the outputs of the voltage divider to respective segments of the first and second segmented planar electrodes”.
Specifically, paragraph [0095]  recites:
“wherein the device includes one or more capacitive voltage dividers so that different voltages are applied to different segments (e.g. as needed for a particular geometry). In this way, it is possible to provide the necessary voltage waveforms efficiently. An example is discussed below with reference to FIG. 3A”
However, figure 3A discussed in paragraph [0203] teaches two power supply units (supplying a focusing voltage and a dispersion voltage respectively) and capacitive division by capacitors C1-C10.
That is, figure 3A is the only disclosed embodiment to disclose application of voltages to first and second segmented planar electrodes via capacitive division.  a voltage divider of said electric circuit and to apply the outputs of the voltage divider to respective segments of the first and second segmented planar electrodes” as required by claim 1.  Instead the specification teaches the power supplies apply voltages to segments by capacitive division via a plurality of capacitors, not a single voltage divider as claimed.
Moreover, claim 1 lacks written description for “wherein the voltage waveform power supply is configured to … by combining the dispersion voltages and the focusing voltages on a voltage divider.
Specifically, figure 3A shows two separate power supplies providing the dispersion voltages and the focus voltages to the capacitors for division.  There is no embodiment disclosed where “the voltage waveform power supply combines the dispersion voltages and the focusing voltages on the voltage divider”.  This is because the voltage waveform power supply does not generate the focusing voltages.  Generation of the focusing voltages is performed by a separate power supply as discussed in paragraph [0203].
Claim 15 lacks written description for “the voltage waveform power supply is configured to apply a set of additional DC voltages”.  Specifically, the specification does not suggest an additional set of DC voltages to the already applied focusing voltage and dispersion voltage of claim 1.  It appears that the claimed compensation voltage of claim 15 is actually the focusing voltage.  See paragraph [0026] of the published application.
Claim 16 lacks written description by virtue of its dependency on claim 15.
Claims 2-3 and 5-17 are rejected by virtue of their dependencies on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Wollnik et al. (USPN 7,863,562) in view of Wollnik (US pgPub 2018/0238831) (herein Wollnik2).
Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik2 in view of Wollnik.
Regarding claim 1, Wollnik et al. teach a device for performing field asymmetric waveform ion mobility spectrometry, “FAIMS" (fig. 5b), the device comprising: 
a first segmented planar electrode including three or more segments (53a-53c), wherein the segments of 5the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 5b); 
a second segmented planar electrode including three or more segments (54a-54c), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (as 
a propelling mechanism comprising a gas supply or an electric field propulsion power supply for propelling ions through the analytical gap in a direction parallel to the analytical axis of the device (col. 5, lines 34-36 teaches gas flow to move ions and col. 1, lines 29-31 teaches a field acting perpendicular to the direction in which the ions are moving with the carrier gas.  Since figure 5 shows segment electrodes which would produce an electric field perpendicular to the analytic axis of the device, the gas flow is parallel to the axis of the device to move ions with the carrier gas (i.e. perpendicular to the field)); and 
a voltage waveform power supply (col. 4, lines 54-58, wherein a field from electrodes requires a power supply) having an electric circuit (col. 4, lines 59-67 note different high-frequency pulse voltages applied so that the final field equals that formed between two concentric cylinder electrodes requires some electric circuit to apply the potentials to the electrodes); 
wherein the device is configured to operate in a FAIMS mode (col. 4, lines 55-57, wherein differential mobility spectrometer is a FAIMS mode) in which the voltage waveform power supply applies a 15set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical gap by the propelling mechanism (col. 4, lines 62-64 teaches different high-frequency pulse voltages, figure 3 shows asymmetric high frequency 
wherein the set of voltage waveforms are configured such that the asymmetric time dependent electric field has curved contours of equal field strength when viewed in a plane perpendicular to the 20analytical axis (col. 4, lines 54-58, the field formed between segmented electrodes is a field as formed between two substantially concentric cylinder electrodes.  Thus curved contours of equal field strength when viewed in a plane perpendicular to the analytical axis.  That is, a cylindrical field would have curved contours of equal field strength when viewed perpendicular to the analytical axis due to symmetry of the cylinder) so as to focus ions having different differential mobilities towards different spatial domains, wherein each spatial domain extending along a respective curved contour of equal field strength when viewed in a plane perpendicular to the analytical axis (since the cylindrical field is the same as claimed the resulting focusing of ions is an inherent result.  MPEP 2112 recites “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)”.  As evidenced by the instant specification, “the curved contours of equal field strength correspond to an electric field produced in a space between two coaxial cylindrical electrodes, wherein the external radius of the inner cylindrical electrode is R1 and the internal radius of the outer cylindrical electrode is R2… To be clear the ratio of R2/R1 determines directly the strength of focusing.” 
wherein the device has a focus controller (computer 41 in figure 4) configured to accept user inputs as information for a curvature of the curved contours of equal field strength and to control dispersion voltages and focusing voltages based on the user input information  (col. 4, lines 59-67 teaches applying different high-frequency pulse voltages to achieve a variable radius of curvature (i.e. controlling dispersion voltage see footnote1)  Additionally, pulse widths and heights are computer controlled see col. 4, lines 33-36. Moreover, Wollnik teaches DC-offsets are computer controlled (col. 4, lines 33-36).  The dc offsets are disclosed to act as a compensation voltage (col. 1, lines 63-67).  The instant specification teaches compensation voltages function to focus (see paragraph [0026]).  Therefore, since Wollnik teaches computer control of the pulse and DC offset, Wollnik teaches computer control of the claimed dispersion voltage (pulse height) and focusing voltage (dc offset).  Since the pulse generator and DC offset is controlled by the computer (col. 4, lines 33-37), the computer allows the user (via programming or input) to change the curvature (i.e. radius) by applying different high-frequency pulse voltages.  Note: the instant specification further expressly recites that Wollnik allows for tuning the curvature of the mid-equipotential surface (i.e. contour of the field) see paragraph [0170].  Lastly, the claim recites “a focus controller configured to accept user input as information for a curvature”, since the voltages effect the 
wherein the voltage waveform power supply is configured to apply the set of voltage waveforms to the segments of the first and second segmented planar electrode (inherent in the apparatus of figure 5b see col. 4, lines 62-37).
Wollnik differs from the claimed invention by not disclosing how the different high frequency pulse voltages and DC voltages are applied to the parallel electrodes.
However Wollnik2 teaches wherein the voltage waveform power supply (fig. 5, 2) is configured to apply the set of voltage waveforms to the segments of the first and second segmented planar electrodes (electrodes 16a-c and electrodes 17a-c respectively may have a rectangular (i.e. planar) shape see paragraph [0029]) by combining the dispersion voltages (from pulse generator 21) and the focusing voltages (DC voltages 22a-22C) on a voltage divider (24a/24b are resistors and adders 23a are interpreted to be the voltage divider, see adding of DC voltage to pulse voltage in paragraph [0063]) of said electric circuit and to apply the outputs of the voltage divider to respective segments of the first and second segmented planar electrodes ([0063]).
Wollnik2 modifies Wollnik by suggesting a method of adding voltages and application to segmented electrodes.
Since both inventions are directed towards application of a DC voltage and pulse voltage to segments of a differential ion mobility spectrometer, it would have been obvious to one of ordinary skill in the art to apply the DC and pulse voltage of Wollnik in the manner suggested by Wollnik2 because it would resolve the problem as to how to apply the voltages of Wollnik to the electrode segments of figure 5b.  That is, one of 
Alternatively, regarding claim 1, Wollnik2 teaches a device for performing field asymmetric waveform ion mobility spectrometry, "FAIMS", the device (fig. 5) comprising: 
a first segmented planar electrode including three or more segments (16a-16c, see rectangular shape in paragraph [0029], thus planar), wherein the segments of the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device (parallel to axis C extending along plane as seen in figure 2);
 a second segmented planar electrode including three or more segments (17a-c, see paragraph [0029]), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (parallel C extending in plane as seen in figure 2),
 wherein the first segmented planar electrode and the second segmented electrode are separated from each other to provide an analytical gap therebetween (15); 

a voltage waveform power supply having an electric circuit (2 circuit seen in figure 5); 
wherein the device is configured to operate in a FAIMS mode (asymmetric pulse see abstract) in which the voltage waveform power supply applies a set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical gap by the propelling mechanism ([0063] and [0069], wherein asymmetric pulse forms a time dependent electric field);
 2
wherein the set of voltage waveforms are configured such that the asymmetric time dependent electric field has curved contours of equal field strength (equal potentials of 16/17 see paragraph [0066] form equal field strength and curved contours as seen in figure 3) when viewed in a plane perpendicular to the analytical axis (as seen in figure 3) so as to focus ions having different differential mobilities towards different spatial domains ([0069] teaches voltage applied to 16/17 are set so that ion separation performance is achieved and ions are converged (i.e. focused) and separated into streams a1-a3 (i.e. spatially separated domain as seen in figure 4)), wherein each spatial domain extending along a respective curved contour of equal field strength when viewed in a plane perpendicular to the analytical axis (fig. 4 shows a1-a3 separated in the y 
wherein the voltage waveform power supply (fig. 5, 2) is configured to apply the set of voltage waveforms to the segments of the first and second segmented planar electrodes (electrodes 16a-c and electrodes 17a-c respectively may have a rectangular (i.e. planar) shape see paragraph [0029]) by combining the dispersion voltages (from pulse generator 21) and the focusing voltages (DC voltages 22a-22C) on a voltage divider (24a/24b are resistors and adders 23a are interpreted to be the voltage divider, see adding of DC voltage to pulse voltage in paragraph [0063]) of said electric circuit and to apply the outputs of the voltage divider to respective segments of the first and second segmented planar electrodes ([0063]).
Wollnik2 differs from the claimed invention by not disclosing wherein the device has a focus controller configured to accept user inputs as information for a curvature of the curved contours of equal field strength and to control dispersion voltages and focusing voltages based on the user input information.
However, Wollnik teaches wherein the device has a focus controller (computer 41 in figure 4) configured to accept user inputs as information for a curvature of the curved contours of equal field strength and to control dispersion voltages and focusing voltages based on the user input information  (col. 4, lines 59-67 teaches applying different high-frequency pulse voltages to achieve a variable radius of curvature (i.e. controlling dispersion voltage see footnote2)  Additionally, pulse widths and heights are 
Wollnik modifies Wollnik2 by suggesting a computer to allow control of the fields.
Since both inventions are directed towards forming curved fields within a planar mobility spectrometer, it would have been obvious to one of ordinary skill in the art to have the computer control of Wollnik in the device of Wollnik to because it would allow for the fields to be tuned as desired (as evidenced by paragraph [0170] of the instant pre-grant publication).
Regarding claim 2, Wollnik teaches wherein the curved contours of equal field strength correspond to an electric field produced in a space between two coaxial cylindrical electrodes, wherein the external radius of the inner cylindrical electrode is R1 and the internal radius of the outer cylindrical electrode is R2 (inherent as evidenced by paragraph [0069] of the instant published application.  That is, since the field of Wollnik is cylindrical (col. 4, lines 54-59), the parameters are identical).
Regarding claim 3, Wollnik teaches wherein the focus controller is configured to allow a user to change the ratio R2/R1 of the cylindrical electrical field in the analytical gap of the FAIMS device (col. 4, lines 59-67 and paragraph [0170] of the published application).
Regarding claims 5, Wollnik teaches herein the first and second segmented planar electrodes are 35arranged on opposite sides of the analytical gap (as seen in figure 5b).
Regarding claim 6, Wollnik teaches wherein the first and second segmented planar electrodes are arranged on opposite sides of the analytical gap and are separated from each other in a gap width direction that is perpendicular to the analytical axis (as seen in figure 5b 53a-53c are separated by a gap width that is perpendicular to the analytical axis from 54a-54c); 
Wollnik fails to disclose wherein the device further comprises: a third segmented planar electrode including two or more segments, wherein the segments of the third segmented planar electrode are arranged in a third plane and extend in a direction parallel to an analytical axis of the device; a fourth segmented planar electrode including two or more segments, wherein the segments of the fourth segmented planar perpendicular to the gap width direction.
However, Wollnik2 teaches wherein the device further comprises: a third segmented planar electrode including two or more segments (fig. 5, 16a-16c), wherein the segments of the third segmented planar electrode are arranged in a third plane and extend in a direction parallel to an analytical axis of the device (third plane parallel to axis C); a fourth segmented planar electrode including two or more segments (17a-c), wherein the segments of the fourth segmented planar electrode are arranged in a fourth plane and extend in a direction parallel to an analytical axis of the device (fourth plane parallel to axis C); wherein the first and second planar electrodes are arranged on opposite sides of the analytical gap and are separated from each other in a gap width direction that is perpendicular to the analytical axis (11/12 are separated by a width direction); wherein the third and fourth segmented electrodes are arranged on opposite sides of the analytical gap and are separated from each other in a gap height direction (16a-16c and 17a-17c are separated by a height ) that is perpendicular to the analytical axis and perpendicular to the gap width direction ( height interpreted to be the separation distance between 16 and 17, which is perpendicular to the width direction between 11 and 12).
Wollnik2 modifies Wollnik by suggesting additional correction electrodes perpendicular to the parallel electrodes of the FAIMS device.
Since both devices are directed towards generating cylindrical fields with planar electrodes, it would have been obvious to one of ordinary skill in the art to have the correction electrodes of Wollnik2 in the device of Wollnik because ion transmission efficiency and separation performance are improved.
Regarding claim 7, Wollnik in view of Wollnik2 teaches wherein w <8g wherein g is the gap height in the height direction and w is the gap width in the gap width direction (Wollnik2, fig. 5, since the cross-section is rectangular the width (between 11/12) is less than g (between 16/17).  Therefore, the w is certainly less than 8 times the gap height).
Regarding claim 15, Wollnik teaches wherein the power supply is configured to apply a set of additional 35DC voltages, referred to as the compensation voltages ("CVs"), to all the segments at the same time as the first and second sets of voltage waveforms (segments seen in figure 5b, compensation voltage taught in col. 1, lines 59-67, thus in the embodiment of figure 5b the compensation voltage would be applied at the same time as the asymmetric waveform).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik and Wollnik2 in view of Giles (USPN 8,610,054).
Regarding claim 8, Wollnik fails to disclose the gas pressure.
However, Giles teaches wherein the gas controller is configured to provide, in the FAIMS mode, a gas pressure in the analytical gap that is: 1-200mbar (col. 6, lines 55-59).
Giles modifies Wollnik by teaching gas pressures preferred in a DMS device.
Since both inventions are directed towards DMS, it would have been obvious to one of ordinary skill in the art to use the gas pressure of Giles in the device of Wollnik because operating  the DMS “at the reduced pressures encountered in these regions of the MS (i.e. in the first vacuum region, also referred to herein as the DMS region) can extend the range of E/N values considerably compared to conventional DMS devices operated externally to the vacuum chamber, without the complication of having to transport ions through the inlet capillary or orifice of a MS vacuum interface by distorting gas flow” (col. 5, lines 48-55).  Moreover, it would solve the problem of what gas pressure to apply in the DMS.

Claims 9-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wollnik and Wollnik2 in view of Tang et al. (USPN 8,263,930).
Regarding claim 9, Wollnik fails to disclose wherein the device includes a barrier having an exit slit, wherein 15the barrier is located on the analytical axis such that the propelling means propels ions towards the barrier, wherein the barrier is configured to 
However, Tang teaches wherein the device includes a barrier having an exit slit, wherein 15the barrier is located on the analytical axis such that the propelling means propels ions towards the barrier, wherein the barrier is configured to prevent ions from reaching a detector of the device unless they pass through the exit slit (col. 3, lines 64-67 through col. 4, line 1).
Tang modifies Wollnik by suggesting a slit shaped aperture to separate stages of lower pressure from the FAIMS device.
Since both devices are directed towards FAIMS, it would have been obvious to one of ordinary skill in the art to have the exit slit of Tang in the device of Wollnik because it would maximize transmission of ions (col. 3, lines 64-67).
Regarding claim 10, Wollnik in view of Tang teach wherein the barrier is configured to be removed (the slit can be removed by disassembling the device).
Regarding claim 11, Wollnik in view of Tang teach the device is configured to permit adjustment of the width of the 20exit slit provided by the barrier (by removing the slit, the width could be adjusted by manually by the user, for instance by enlarging the width with a file)
Regarding claim 12, Wollnik in view of Tang teach wherein the device is configured to permit adjustment of the curvature of the exit slit provided by the barrier (by removing the slit, the curvature could be adjusted manually by the user, for instance by changing the curvature with a file).

However, the combined device fails to disclose wherein the exit slit has a curvature which corresponds to the curvature of a curved contour of equal field strength of the asymmetric time dependent electric field when 25viewed in a plane perpendicular to the analytical axis.
Since the electric field of the FAIMS device Wollnik would result in a cylindrical field, the ions are transmitted according to the field shape.  Moreover Tang teaches the importance of shaping the aperture to the beam shape, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to shape the exit slit of Tang to have a curvature that corresponds to the curvature of a curved contour of the field strength of Wollnik because it would maximize transmission by shaping the aperture to that of the beam.
Regarding claim 16, Wollnik in view of Tang teaches wherein the CVs have predetermined values configured to cause ions having a predetermined differential mobility to exit via an exit slit (Wollnik col. 1, lines 59-67.  Tang col. 3, lines 64-67 teaches exit slit).
Regarding claim 17, Wollnik teaches wherein the device is configured to scan the CVs to cause ions having different predetermined differential mobilities to exit via an exit slit at different times (Wollnik col. 1, lines 59-67.  Tang col. 3, lines 64-67 teaches exit slit).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wollnik and Wollnik2 in view of Belford et al. (US pgPub 2009/0159796).
Regarding claim 14, Wollnik teaches wherein the device is configured to operate in: a FAIMS mode in which the power supply applies a first set of voltage waveforms to the segments of the first and second segmented planar electrodes (waveform of figure 3 applied to segments of figure 5b) so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical 30gap by the propelling means (inherent to application of voltage waveform to electrode segments).
Wollnik differs from the claimed invention by not disclosing a transparent mode in which the power supply applies a second set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce a confining electric field in the analytical gap for focusing ions towards the longitudinal axis.
However, Belford et al. teaches a transparent mode in which the power supply applies a second set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce a confining electric field in the analytical gap for focusing ions towards the longitudinal axis ([0036] and paragraph [0007]).
Belford et al. modifies Wollnik by suggesting a transmission mode.
Since both inventions are directed towards FAIMS devices, it would have been obvious to one of ordinary skill in the art to apply a transmission mode in the device of Wollnik because it would facilitate FAIMS separation and subsequent focus the remaining ions toward the longitudinal axis for introduction into a detector ([0007]).  


Relevant art:
Belford et al. (USPN 7,550,717).
Regarding claim 1, Belford et al. teach a device for performing field asymmetric waveform ion mobility spectrometry, “FAIMS" (figs. 3-4), the device comprising: 
a first segmented planar electrode including three or more segments (302, 310, 312), wherein the segments of 5the first segmented planar electrode are arranged in a first plane and extend in a direction parallel to an analytical axis of the device (as seen in figure 4); 
a second segmented planar electrode including three or more segments (304, 314, 316), wherein the segments of the second segmented planar electrode are arranged in a second plane and extend in a direction parallel to the analytical axis of the device (as seen in figure 4), wherein the first segmented planar electrode and the second 10segmented electrode are separated from each other to provide an analytical gap therebetween (gap between electrode segments 302, 310, 312 and 304, 314, 316); 
propelling means for propelling ions through the analytical gap in a direction parallel to the analytical axis of the device (either by carrier gas see col. 6, lines 43-45 or by dc potential gradients along the length of the device to facilitate ion transport (col. 
a power supply (320, col. 6, lines 53-55); 
wherein the device is configured to operate in a FAIMS mode in which the power supply applies a 15set of voltage waveforms to the segments of the first and second segmented planar electrodes so as to produce an asymmetric time dependent electric field in the analytical gap for FAIMS analysis of ions propelled through the analytical gap by the propelling means (col. 6, lines 53-67, note selectively operated in FAIMS mode, voltages applied to segments, FAIMS mode is the application of a RF asymmetric wave form potential (col. 5, lines 13--15), thus a time dependent electric field.  Lastly because electrodes form the analytical gap ion are propelled by carrier gas and electric field).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The high frequency pulse is equivalent to the claimed dispersion voltage because Paragraphs [0021] of the published specification defines a high field state in FAIMS and paragraph [0023] teaches the dispersion voltage is the largest amplitude voltage applied to the planar electrodes of the device to obtain the HF state.  Since Wollnik teaches high-frequency pulse voltages, the device inherently has a High field at each pulse in the frequency.  Moreover, since Wollnik is directed towards a FAIMS device it is clear the high frequency pulse is the asymmetric waveform seen in figure 3.  Therefore Wollnik teaches a dispersion voltage that is controlled.
        2 The high frequency pulse is equivalent to the claimed dispersion voltage because Paragraphs [0021] of the published specification defines a high field state in FAIMS and paragraph [0023] teaches the dispersion voltage is the largest amplitude voltage applied to the planar electrodes of the device to obtain the HF state.  Since Wollnik teaches high-frequency pulse voltages, the device inherently has a High field at each pulse in the frequency.  Moreover, since Wollnik is directed towards a FAIMS device it is clear the high frequency pulse is the asymmetric waveform seen in figure 3.  Therefore Wollnik teaches a dispersion voltage that is controlled.